Citation Nr: 0107993	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  97-33 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for status post 
dislocation of the right knee with anterior cruciate ligament 
(ACL) deficiency, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with limited motion, currently 
rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.   

The Board notes that initially, the appellant's service-
connected right knee disabilities were characterized as one 
disability.  In this regard, in a December 1974 rating 
action, the RO granted entitlement to service connection for 
the residuals of a dislocation of the right knee.  At that 
time, a zero percent rating was assigned under Diagnostic 
Code 5257, effective from March 2, 1974.  In an October 1996 
rating action, the RO increased the rating from zero percent 
to 20 percent under Diagnostic Code 5257-5260, effective from 
August 13, 1996.  However, in a September 1998 rating action, 
the RO recharacterized the right knee disability and assigned 
a 10 percent rating under Diagnostic Code 5257 for status 
post dislocation of right knee with ACL deficiency, effective 
from August 13, 1996.  The RO also assigned a separate 10 
percent rating under Diagnostic Code 5010-5261 for 
degenerative joint disease of the right knee, with limited 
motion, effective from August 13, 1996. Accordingly, the 
Board's appellate consideration will be limited to the issues 
listed on the cover page of this decision.

In the appellant's December 1997 substantive appeal (VA Form 
9), he requested a hearing at a local VA office before a 
member of the Board.  A letter from the RO to the appellant, 
dated in September 2000, shows that at that time, the RO had 
scheduled the appellant for a Travel Board hearing in October 
2000.  A notation on the letter reflects that the appellant 
failed to report.


FINDINGS OF FACT

1.  The RO has satisfied the duty to notify and assist the 
appellant in the development of his claim to the extent 
possible lacking additional cooperation by the appellant.  

2.  The appellant's right knee disability, characterized as 
status post dislocation of the right knee with ACL 
deficiency, is manifested by no more than slight recurrent 
instability or subluxation, no more than slight effusion, and 
occasional locking episodes.  There has been no dislocation 
in many years.  

3.  The appellant also experiences knee pain and it is a 
factor used for assigning a separate compensable rating for 
arthritis.   

4.  The appellant's degenerative joint disease of the right 
knee has been confirmed by x-ray evidence. 

5.  The appellant's December 1998 VA examination of his right 
knee showed that he had a range of motion from zero to 115 
degrees, with objective evidence of pain on motion.  

6.  The appellant failed to report for a VA joints 
examination scheduled for December 1999 without showing good 
cause. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post dislocation of the right knee with ACL deficiency 
have not been met.  38 U.S.C.A. §§ 1155, (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee with limited 
motion have not been met.  38 U.S.C.A. §§ 1155 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 38 C.F.R. §§ 4.7, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5260, 5261 (2000).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that in January 
1973, he dislocated his right patella and was treated with a 
cylinder cast.  The cast was removed six weeks later and he 
subsequently underwent physical therapy.  In March 1973 his 
knee was noted to be stable medially and laterally, with full 
range of motion, minimal effusion and some muscle atrophy.  
In June 1973 the knee was noted to have no effusion, full 
range of motion, moderate crepitus, stable ligaments, and a 
negative McMurray's.  There was right thigh atrophy of one 
inch.  The service medical records reflect a diagnosis of 
status post dislocation of the right patella, with 
chondromalacia and that the appellant had had a prior 
dislocation in August 1972 before service.

Private medical records from Highland General Hospital show 
that in May 1983, the appellant complained of pain and 
swelling in his right knee for the last two months.  Physical 
examination of his right knee showed that there was mild 
effusion and a full range of motion with pain.  X-rays of the 
right knee were interpreted as showing marked narrowing of 
the patellofemoral joint with marked roughening of the 
anterior surface of the femoral condyles and the articular 
surface of the patella.  There was probably fluid in the knee 
joint and some question that of possibly some slight lateral 
subluxation of the tibia as related to the femur.  The 
diagnosis was of advanced degenerative changes in the 
patellofemoral joint.  

In November 1983, the appellant underwent a VA examination.  
At that time, he gave a history of his right knee disability, 
and indicated that at present he had constant pain and 
swelling in his right knee joint.  Physical examination 
showed that the appellant walked with a slight limp.  There 
was a very small amount of effusion and positive crepitus 
(patellofemoral).  Thigh and calf circumferences were 
bilaterally equal.  Range of motion was from zero to 140 
degrees, with the last 20 degrees of flexion taking some 
effort to overcome the appellant's anxiety.  McMurray's test 
was negative.  X-rays of the appellant's knees were 
interpreted as showing some bilateral patellar spurring and 
femoral splaying, but the bones were intact and the joints 
and soft tissues were unremarkable.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner diagnosed the following: (1) history of right 
patellar dislocation, (2) chondromalacia, worse on the right, 
and (3) probable right mild pre-patellar bursitis.  

In July 1996, the appellant requested that his service-
connected right knee disability be reevaluated for a higher 
rating.

At a VA examination in September 1996, the appellant stated 
that during service he had had a right patella dislocation 
which was not surgically repaired.  Subsequently he recovered 
75 to 80 percent of his function.  He indicated that he had 
had problems with right knee swelling in the early 1980's and 
had to have his knee drained approximately two times, and 
underwent physical therapy with improvement.  He reported 
that over the past eight years his right knee had worsened 
and he had chronic pain and swelling.  He stated that he 
worked full time "intermittently," when he could hold a 
job, but that he could not work every day.  The appellant 
noted that his current job involved selling wines.  

The physical examination showed that the appellant walked 
with a cane and had difficulty walking.  There was a limp 
even with the cane.  He had marked limitation of mobility in 
his right knee, flexing only to 42 degrees and fully 
extending.  The 42 degree flexion represented 138 degrees 
distance between calf and thigh.  Left knee flexion was 
normal at 138 degrees, 42 degrees shy of opposing thigh on 
calf.  There was minor swelling of the right knee, but no 
deformity was present.  There was tenderness at the medial 
aspect of the knee at the patella and in the popliteal space 
but not in the lateral aspect.  There was no laxity to the 
medial compartment and only a trace laxity to the patella 
where it was not possible to test because of the tenderness.  
There was no drawer sign.  He could not flex quickly enough 
on the right to test for crepitus.  There were approximately 
12 degrees of valgus eversion at the right knee.  The 
examiner noted that the appellant had severe derangement in 
his right knee joint, chondromalacia patella by history, 
probably synovitis, and a possible meniscal tear, with 
degenerative joint disease and derangement significant enough 
to give him a 12 degree valgus deformity.  An MRI was 
recommended if one had not already been performed. 

In September 1997, the RO received private medical treatment 
records from Kaiser Permanente which show that in July 1997, 
the appellant was seen for a complaint of pain and swelling 
in his right knee.  He stated that he had loss of motion in 
his right knee and occasional episodes of locking when his 
leg was extended.  He indicated that he had a history of a 
right knee patella dislocation.  The physical examination 
showed that the appellant had 1+ right knee joint effusion.  
Range of motion was to five degrees extension and to 100 
degrees flexion.  He had 1+ medial and lateral joint line 
tenderness and obvious right quadriceps atrophy.  Lachman's 
test was 1+ and probably greater but it was uncomfortable to 
perform.  McMurray's test and the pivot shift test could not 
be performed due to discomfort.  An x-ray of the right knee 
was interpreted as showing moderate degenerative changes.  
The examining physician stated that he had had a long 
discussion with the appellant about ACL deficiency, 
degenerative joint disease, exercises, braces, medications, 
and surgery.  The examiner recommended that the appellant 
undergo physical therapy.  When the appellant was seen at the 
orthopedic clinic in August 1997 he complained of near 
constant pain and swelling in his knee, along with limited 
motion and "occasional locking as well."  He reported slow 
worsening of his knee over the past few years, indicating 
that his knee disability was now affecting all aspects of his 
life.  The knee had 1+ effusion, and motion was from 8 to 100 
degrees. There was 2 to 3+ lateral joint line tenderness and 
no medial joint line tenderness.  Lachman's test was 1+.  

When a VA examination was conducted in December 1998, the 
appellant gave a history of his in-service right knee patella 
dislocation.  He stated that following his injury, he had 
episodes where his knee would "lock."  The appellant 
indicated that at present he had chronic right knee pain and 
swelling, and could not walk more than a few minutes or more 
than half a block without pain.  He reported that he had 
decreased range of motion of his right knee, and that when 
the joint was "taxed," it would lock.  The appellant denied 
wearing any type of brace or support, stating that he used a 
cane intermittently.  He indicated that he was working as a 
software salesman and had been doing that type of work for 10 
years.  He noted that he initially did some outside sales, 
but that currently he was only doing office sales so that he 
would not have to walk significantly.  

Physical examination revealed that when the appellant stood, 
the right knee was in approximately 50 degrees of valgus, or 
perhaps slightly more.  Lying down with his knee extended, 
the appellant had approximately 15 degrees of valgus of the 
right knee, as measured by a goniometer.  He had 
approximately seven degrees of valgus on the left side.  The 
right knee had bony enlargement and a trace effusion.  The 
appellant had from zero to 115 degrees of flexion on the 
right and from zero to 135 degrees of flexion on the left.  
When flexing and extending the knee, the right patella did 
tract somewhat laterally.  The appellant had 1 to 2+ 
crepitance on range of motion of both knees.  There was 
generalized tenderness to palpation about the right knee, but 
not the left knee.  There was a trace to 1+ anterior laxity 
bilaterally.  The appellant walked with a somewhat of a varus 
thrust to his right knee.  The knee was in valgus position 
when he walked.  He walked essentially with a normal gait, 
although when asked to walk in the examining room he walked 
with a very stiff-legged gait on both sides.  

X-rays of the appellant's knees were interpreted as showing 
moderately severe degenerative osteoarthritis of both knees, 
including all three compartments.  There was significant 
osteophyte formation about the margins of both the tibia and 
the femur.  There was decreased joint space, particularly 
laterally of the right knee, and both medially and laterally 
of the left knee.  The patella, on Merchant views of both 
knees, showed slight lateral displacement of the patella.  
There were some degenerative changes of both, particularly 
with osteophytes of the lateral aspect of both patella.  In 
the right knee, there appeared to be almost a total loss of 
joint space of the lateral facet.  There were also sclerotic 
changes and a large osteophyte at the lateral side of the 
femur.  On the lateral view of the right knee, there was 
significant degenerative osteoarthritis of the patellofemoral 
joint with a large proximal pole osteophyte and osteophytes 
about the anterior femur.  

Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed degenerative 
osteoarthritis of both knees, right greater than left.  The 
examiner stated that the appellant had significant problems 
with his knees, right greater than left, and that he had 
moderately severe degenerative osteoarthritis of his knees.  
In regard to pain, the examiner indicated that with the 
amount of arthritis deformity that the appellant, he did have 
significant pain in his knee, particularly if he walked more 
than a block or so at a time.  In regard to weakness, the 
examiner noted that he was unable to demonstrate any specific 
weakness.  The examiner reported that the appellant did have 
significant decreased range of motion, particularly of his 
right knee.  The examiner noted that the appellant had a 
serious problem with both of his knees and he did not think 
the appellant was malingering although it was possible that 
he was maximizing his symptoms.  

A VA joints examination was scheduled for December 10, 1999; 
it was to address such factors as functional impairment due 
to pain, loss of joint excursion, etc.  A notation in the 
record reflects that the appellant failed to report.  

II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO has met its obligations to the appellant under the new 
legislation.  The RO notified the appellant of the evidence 
needed to complete the record and provided forms for him to 
identify and authorize the release of such evidence, afforded 
him the opportunity for a hearing, assisted him in obtaining 
identified records relevant to his claim, afforded him the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and had him examined.  Another 
examination was scheduled for December 1999 but the appellant 
failed to report.  Thus, RO as met the requirements of the 
new law and the appellant will not be prejudiced by the Board 
deciding the merits of his claim without remanding the case 
to the RO for consideration under the new legislation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

III.  Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000). 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2000)), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 (2000) requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 (2000) 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10 (2000).

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.   Pursuant to Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X- ray findings, will be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes of the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by a finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by a finding such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, the disability will be 
rated as follows: With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
will be assigned.  With X- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation will be assigned.

Other impairment of the knee is rated under Diagnostic Code 
5257, which provides that recurrent subluxation or lateral 
instability warrants a 10 percent rating when there is slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2000).

In regard to limitation of motion, Diagnostic Code 5260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2000).    

Under Diagnostic Code 5262, a 10 percent disability rating is 
provided for malunion of the tibia and fibula, with slight 
knee or ankle disability.  Malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, and malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2000).

Symptomatic removal of the semilunar cartilage warrants 
assignment of a maximum 10 percent rating under Diagnostic 
Code 5259.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2000).   

Diagnostic Code 5258 provides that dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).  

It is provided in 38 C.F.R. § 4.27 (2000) that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.   

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a mater of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).    

It is provided that when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate. Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a). When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied. 38 C.F.R. § 
3.655(b) (2000). 

IV. Analysis

The appellant has argued, in part, that his right knee 
disability warrants a rating of from 35 to 50 percent, that 
the Rating Schedule shouldn't be used as it is outdated and 
unreliable, and that he experiences frequent episodes of 
locking, which occur "very, very often."  As previously 
stated, his service-connected status post dislocation of 
right knee with ACL deficiency is rated as 10 percent 
disabling under Diagnostic Code 5257.  In addition, he has 
been awarded a separate 10 percent rating under Diagnostic 
Codes 5010-5260 for degenerative joint disease of the right 
knee, with limited motion.  

At the outset, it must be emphasized that the Board is not at 
liberty to ignore the Rating Schedule.  It provides the 
regulatory framework for rating disabilities and has been 
updated on numerous occasions.  Over the past few years alone 
several diagnostic codes have been revised.  

It should be noted that although the appellant has 
significant abnormalities of both knees, only the right knee 
is service connected.  Thus, left knee impairment is not for 
consideration.  The service-connected status post dislocation 
of the right knee with ACL deficiency is currently assigned a 
10 percent rating under Diagnostic Code 5257.  A 20 percent 
rating under that code is warranted when there is evidence of 
moderate right knee disability due to recurrent subluxation 
or lateral instability.  In this regard, the September 1996 
VA examination revealed no laxity at the medial compartment 
and only trace patella laxity.  At the most recent VA 
examination, in December 1998, there was only trace to 1+ 
anterior laxity bilaterally.   Moreover, the examining 
physician stated that in regard to weakness, he was unable to 
demonstrate any specific weakness.  At the same examination 
the appellant reported that he had had no further 
dislocations or subluxations since service.  Although in 
support of his claim he has contended that he has locking of 
the knee "very, very often," that contention is not 
supported by the evidence.  In fact, the Kaiser Permanante 
records show that he reported "occasional" locking and on 
the December 1998 examination he indicated that when his knee 
was "taxed" he might have an episode of locking.  
Therefore, in light of the above, the Board finds his history 
of the inconsistent with his allegation of very, very 
frequent locking.  Thus, there is no basis for a higher 
evaluation under Diagnostic Code 5257 since, at the most, 
there is slight impairment from instability.  The Court has 
held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain on use or due to flare-
ups are not for application in regard to a rating under a 
diagnostic code such as Code 5257 since that code is not 
predicated on range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation.  As the appellant is not shown to have malunion 
of the tibia or fibula, there is no basis for assigning an 
increase under this code.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2000).  

Considering the knee disability under Diagnostic Code 5258, 
the Board notes that the appellant does have pain; however, 
pain is considered as an element of the rating for arthritis.  
There also is evidence of no more than mild effusion but the 
appellant's claim of frequent locking is not accepted as 
accurate.  Nor is he shown to have dislocation of the 
semilunar cartilage.  In fact, his knee apparently was last 
was dislocated while he was in service.  Therefore, he is not 
shown to meet or more nearly approximate the criteria for a 
20 percent rating under Code 5258.

In regard to the appellant's service-connected degenerative 
joint disease of the right knee with limited motion, the 
appellant was noted to complain of chronic right knee pain at 
the September 1996 and December 1998 VA examinations.  
According to the September 1996 VA examination report, he had 
marked limitation of mobility in his right knee, flexing only 
to 42 degrees and fully extending.  The 42 degree flexion was 
noted to represent 138 degrees distance between calf and 
thigh.  There was tenderness at the medial aspect of the knee 
at the patella and in the popliteal space, but not in the 
lateral aspect.  Private medical records from Kaiser 
Permanente show that in July 1997 range of motion of the 
right knee was from five degrees extension and to 100 degrees 
flexion, considerably greater flexion than was demonstrated 
on the VA examination.  An x-ray of the appellant's right 
knee was interpreted as showing moderate degenerative 
changes.  

The most recent VA examination, performed in December 1998, 
showed right knee motion from zero to 115 degrees of flexion 
on the right.  When flexing and extending the knee, the right 
patella did tract somewhat laterally and there was 1 to 2+ 
crepitance on range of motion and generalized tenderness to 
palpation about the right knee.  An x-ray was interpreted as 
showing moderately severe degenerative osteoarthritis.  The 
examiner noted that in view of the amount of arthritis 
deformity present, the appellant did have significant knee 
pain, particularly if he walked more than a block or so at a 
time.  The examiner further noted that the appellant had 
significant decreased range of motion, particularly of his 
right knee.  

Under the applicable limitation of motion codes, the 
appellant would not warrant a rating in excess of 10 percent 
for limitation of extension of the knee.  Although extension 
to 5 degrees and 8 degrees was previously reported, the last 
VA examination showed full right knee extension.  The most 
recent VA examination also showed flexion of the right knee 
to 135 degrees.  Diagnostic Code 5260 provides a 10 percent 
rating for flexion limited to 45 degrees and a 20 percent 
evaluation for flexion limited to 30 degrees.  Thus, the 
appellant clearly does not have compensable limitation of 
flexion under the flexion code.  It must be noted that the RO 
had scheduled him for another examination to assess his knee 
disability, including under the regulatory criteria found in 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 
at 202.  The appellant failed to report for that examination 
without any explanation.  Since some exaggeration of 
disability is clearly suggested by the evidence, additional 
medical evidence would have been helpful in assessing 
functional impairment.  Based on the available evidence it is 
concluded that the appellant's complaints of pain have been 
factored into the disability evaluation established in this 
case for limitation of motion.  See generally Deluca, supra; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Hence, the 
Board finds that the degenerative joint disease of the right 
knee is not shown to warrant an evaluation in excess of 10 
percent.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee with limited motion.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2000), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected right knee disability some interference 
with employment is foreseeable.  However, he has not required 
frequent periods of hospitalization for his knee disability, 
nor is marked interference with employment shown.  In this 
regard, the appellant has reported working as a software 
salesman for the past 10 years.  Thus, the evidence of record 
does not reflect any factor which takes the appellant outside 
of the norm, or which presents an exceptional case where his 
currently assigned ratings are found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A rating in excess of 10 percent for status post dislocation 
of the right knee with ACL deficiency is denied.    

A rating in excess of 10 percent for degenerative joint 
disease of the right knee with limited motion is denied.    



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

